                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:18-CR-119-BO


UNITED STATES OF AMERICA                     )
                                             )
V.                                           )                     ORDER
                                             )
JAMES ARTHUR JUDD                            )



       This matter is before the Court on defendant's prose letter motion [DE 48] to withdraw
                                                               I

his plea and obtain new counsel or proceed pro se. For the reasons stated herein, defendant's

motion is denied.

       Federal Rule of Criminal Procedure 11 (d)(2)(B) allows a defendant to withdraw his guilty

plea upon showing that "a fair and just reason" exists to support the withdrawal. The right to

withdraw the plea, therefore, is not an absolute right and is "entrusted to the discretion of the

district court." United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991). Six factors are

considered by courts in determining whether a defendant has met his burden under Rule 1l(d):-

"(1) whether the defendant has offered credible evidence that his plea was not knowing or not

voluntary, (2) whether the defendant has credibly asserted his legal innocence, (3) whether there

has been a delay between the entering of the plea and the filing of the motion, (4) whether

defendant has had close assistance of competent counsel, (5) whether withdrawal will cause

prejudice to the government, and (6) whether it will inconvenience the court and waste judicial

resources." Id. Upon review of these factors, defendant has not met his burden to show a fair and

just reason to withdraw his plea. His reliance on Clark v. Sessions, 336 F. Supp. 3d 535 (W.D. Pa.

2018), is unavailing, as that case involved a challenge to the constitutionality of 18 U.S.C. §
922(g)(l) as it was applied to the defendant in that action, and certainly does not render 18 U.S.C.

§ 922 facially unconstitutional.

       Though the Sixth Amendment to the United States Constitution gives all defendants the

right to effective assistance of counsel, that right is not unqualified. United States v. Gallop, 838

F.2d 105, 107 (4th Cir. 1988). "An indigent defendant. .. can demand a different appointed lawyer

only with good cause." Id. In considering such requests, courts weigh the following factors: (1)

timeliness of the motion; (2) inquiry into the reasons why defendant wishes for new counsel; and

(3) whether the purported conflict between defendant and his attorney is so great that it has resulted

in a total lack of communication, thereby preventing an adequate defense. Gallop, 83 8 F .2d at 108.

Defendant has not shown that good cause exists for appointment of new counsel and denies

defendant's motion.

                                          CONCLUSION

       For the above reasons, defendant's motion to withdraw his guilty plea and obtain new

counsel [DE 48] is DENIED.



SO ORDERED, this _Ljday ofFe.bruary, 2019.



                                               TERRENCE W. BOYLE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
